 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARK E. VERNON,                                     Case No.: 19cv2356-JAH (RBB)
12                                      Plaintiff,
                                                         ORDER:
13   v.
                                                          1. GRANTING PLAINTIFF’S
14   TESLA ENERGY; TESLA ENERGY
                                                         MOTION FOR LEAVE TO
     OPERATIONS, INC.; SOLARCITY
15                                                       PROCEED IN FORMA PAUPERIS
     CORP., ROE CORPORATIONS,
                                                         [DOC. NO. 2]; AND
16   PARTNERSHIPS OR OTHER
     BUSINESS ENTITIES 1-10, Inclusive,
17                                                       2. DISMISSING THE COMPLAINT
                                     Defendants.         PURSUANT TO 28 U.S.C. § 1915(e)(2)
18
19
           On December 10, 2019, Mark E. Vernon (“Plaintiff”), proceeding pro se, filed a
20
     complaint along with a motion for leave to proceed in forma pauperis (“IFP”), pursuant to
21
     28 U.S.C. § 1915(a). See Doc. No. 2. After a careful review of the record and for the reasons
22
     set forth below, the Court (1) GRANTS Plaintiff’s motion for leave to proceed IFP, [Doc.
23
     No. 2]; and (2) DISMISSES the complaint, [Doc. No. 1], without prejudice for lack of
24
     subject matter jurisdiction.
25
     I.    Plaintiff’s IFP Motion
26
           All parties instituting any civil action, suit or proceeding in a district court of the
27
     United States, except an application for writ of habeas corpus, must pay a filing fee of
28

                                                     1
 1   $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 4   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Courts grant leave to proceed IFP when
 5   plaintiffs submit an affidavit, including a statement of all of their assets, showing the
 6   inability to pay the statutory filing fee. See 28 U.S.C. § 1915(a).
 7         In support of his IFP motion, Plaintiff has submitted an application to proceed in this
 8   Court without paying fees or costs. See Doc. No. 2. The application indicates Plaintiff is
 9   unemployed and receives $2,100.00 per month in disability benefits during the last twelve
10   months. Id. at 2. Plaintiff has one checking account with a balance of $220.00 and $150.00
11   in cash. Id. Additionally, Plaintiff receives no income from real property, investments,
12   retirement accounts, gifts, or alimony. Id. at 1. Plaintiff has one dependent and anticipates
13   no major changes to his income over the next twelve months. Id. at 4-5.
14         In accordance with the information presented, the Court finds the Plaintiff
15   adequately demonstrates his inability to pay the Court filing fee required to proceed with
16   the instant action. Therefore, the Court GRANTS the motion for leave to proceed IFP.
17   II. Sua Sponte Screening Pursuant to 28 U.S.C. § 1915(e)(2)(B)
18         A. Standard of Review
19         Notwithstanding payment of any filing fee or portion thereof, a complaint filed by
20   any person proceeding in forma pauperis pursuant to 28 U.S.C. § 1915(a) is subject to a
21   mandatory and sua sponte review and dismissal by the court to the extent it is “frivolous,
22   malicious, fail[s] to state a claim upon which relief may be granted, or seek[s] monetary
23   relief from a defendant immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); Calhoun v.
24   Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B)
25   are not limited to prisoners.”). “[S]ection 1915(e) not only permits, but requires, a district
26   court to dismiss an in forma pauperis complaint that fails to state a claim.” Lopez v. Smith,
27   203 F.3d 1122, 1127 (9th Cir. 2000) (en banc).
28

                                                   2
 1         A court may also dismiss an action sua sponte at any time for lack of subject matter
 2   jurisdiction. California Diversified Promotions, Inc. v. Musick, 505 F.2d 278, 280 (9th Cir.
 3   1974). In contrast to dismissals for failure to state a claim, if the court lacks subject matter
 4   jurisdiction, it is not required to issue a summons or follow the other procedural
 5   requirements. See Franklin v. State of Or., State Welfare Division, 662 F.2d 1337, 1342
 6   (9th Cir. 1981).
 7         B. Analysis
 8         In Plaintiff’s complaint, he asserts state claims for negligence; intentional
 9   misrepresentation; breach of contract; breach of implied covenant of good faith and fair
10   dealing; consumer fraud; and quantum meruit. Regarding jurisdiction, Plaintiff alleges this
11   Court’s subject matter jurisdiction arises from diversity pursuant to 28 U.S.C. § 1332. To
12   establish diversity jurisdiction, there must be: (1) complete diversity among opposing
13   parties; and (2) an amount in controversy exceeding $75,000, exclusive of interests and
14   costs. See 28 U.S.C. § 1332(a). Plaintiff has the burden of demonstrating jurisdiction by
15   showing “in his pleading, affirmatively and distinctly, the existence of whatever is essential
16   to federal jurisdiction.” Smith v. McCullough, 270 U.S. 456, 459 (1926).
17         Plaintiff alleges to have suffered actual damages “of an amount in excess of $30,000
18   to be shown by proof or proven at trial.” (Doc. No. 1). Although Plaintiff prays for various
19   other damages, including punitive damages and equitable relief, he has failed to plead
20   sufficient facts to support damages beyond the requested $30,000. The assertions made in
21   the complaint do not support the necessary threshold minimum of $75,000 to establish
22   diversity jurisdiction. Therefore, the Court lacks subject matter jurisdiction over the instant
23   action and the complaint is DISMISSED without prejudice.
24   //
25   //
26   //
27   //
28   //

                                                    3
 1   III. Conclusion and Order
 2         The Court finds Plaintiff has failed to demonstrate the existence of diversity
 3   jurisdiction. Therefore, this Court lacks subject matter jurisdiction over the present case.
 4         Based on the foregoing, the Court hereby:
 5                1. GRANTS Plaintiff’s Motion to Proceed IFP, pursuant to 28 U.S.C. §
 6                   1915(a) [Doc No. 2];
 7                2. DISMISSES Plaintiff’s complaint without prejudice for lack of subject
 8                   matter jurisdiction.
 9         IT IS SO ORDERED.
10
11   DATED: January 20, 2020
12
                                                   _________________________________
13
                                                   HON. JOHN A. HOUSTON
14                                                 UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
